Opinion by
Lewis, C. J.,
full Bench concurring.
Courts of Justices of the Peace being the mere creature of statute have no jmisdietion, except that which is expressly granted by law. The laws of the Territory of Nevada limited the jurisdiction of Justices of the Peace in cifil cases, for the recovery of money, to demands not éxceeding one hundred dollars, exclusive of interest. But it is claimed that the State Constitution extended that jurisdiction to three hundred dollars. The Constitution provides that “ the judicial power of the State shall be vested in a Supreme Court, District Courts, and in Justices of the Peace. That the District Courts shall have original jurisdiction in all cases in equity; also in all cases at law which involve the title or the right of possession of real property or mining claims, or the legality of any tax, impost, assessment, toll or municipal fine, and in all cases in which the demand, exclusive of interest, or the value of property in controversy exceeds three hundred dollars.”
And Section 8, Article VI. declares that “ the Legislature *330shall determine tbe number of Justices of tbe Peace to be chosen in each city and township of the State, and shall fix by la/uj their powers, duties and responsibilities; provided that such Justices’ Courts shall not have jurisdiction of the following cases, viz: 1st. Of cases in which the matter in dispute is a money demand or personal property, and the amount of the demand, exclusive of interest, or the value of the property exceeds three hundred dollars.”
The first point made by counsel for appellant is that, as all judicial power in the State is vested in the Supreme Court, District Courts and Justices’ Courts, and as neither the Supreme nor District Courts have jurisdiction of cases where the sum claimed is less than three hundred dollars, the jurisdiction of such demands must be vested in the Justices’ Courts. In other words, that all judicial power not granted to the Supreme or District Courts, and all jurisdiction prohibited to them in the Constitution, are conferred upon Justices of the Peace.
The only answer that need be made to this position is that if the jurisdiction is not expressly granted to those Courts by law, no implication or necessity whatever can confer it upon them. And the argument that the omission in the Constitution to confer jurisdiction of demands under three hundred dollars upon any Courts whatever, would be impairing the obligation of contracts, is certainly no reason in itself why such jurisdiction should be conferred upon Justices’ Courts.
Prior to the adoption of the Constitution, the District Courts had jurisdiction of all cases over one hundred dollars. If the Constitution takes away any of that jurisdiction, and it is not conferred upon any other tribunal, and the obligation of contracts is thereby impaired, the result would be to retain that jurisdiction in the District Courts until it was conferred upon some others, and to suspend that provision of the Constitution taking that jurisdiction from the District Courts until such time as the Legislature makes some provision for such jurisdiction.
The Territorial law expressly limited the jurisdiction of Justices of the Peace to one hundred dollars. (Laws of 1861, p. 418, sec. 610.) And the Constitution (Article XYIL, Section 2), declares that “ all laws of the Territory of Nevada in force at the túne of the admission of this State, not repugnant to *331tbis Constitution, shall remain in force until they expire by their own limitation, or be altered or repealed by the Legislature.”
Is the law limiting the jurisdiction of these Courts to one hundred dollars repugnant to the Constitution ? It would seem not. That instrument confers no jurisdiction whatever upon Justices of the Peace, but leaves the entire matter to the Legislature. Section 8 of Article YI. merely prohibits the Legislature from conferring jurisdiction upon those Courts in certain cases. This section declares that the Legislature shall jm ly law the powers, duties and responsibilities of Justices of the Peace.
If the Constitution itself fixes their powers and duties, why make it the duty of the Legislature to do the same thing by law ? It would be a strained construction to say that a constitutional grant of authority to the legislative power, to regulate a certain subject by law, is itself a regulation of it. If the Constitution confers jurisdiction of demands under three hundred dollars upon Justices of the Peace, it can only be by the implication that, as it limits the jurisdiction of the District Courts to sums of over three hundred dollars, exclusive of interest; it must vest the jurisdiction of sums under that amount in Justices of the Peace. Those Courts, however, cannot take jurisdiction by any such implication.
As this point disposes of the case, it is unnecessary to pass upon the others made by counsel for appellant.
Judgment below affirmed.